ORDER
This matter having been duly presented to the Court on the petition of JAMES A. McCUE of SHREWSBURY, who was admitted to the bar of this State in 1977, and who thereafter was *587transferred to disability inactive status by Order of this Court filed on September 19, 2002, to be restored to active status, and good cause appearing;
It is ORDERED that JAMES A. McCUE is hereby restored to active status, effective immediately, and it is further
ORDERED that JAMES A. McCUE shall provide the Office of Attorney Ethics with reports by a mental health professional approved by the Office of Attorney Ethics, attesting to his mental fitness to practice law, on a semiannual basis and until further Order of the Court.